Original. Quo Warranto.
Por sentencia final de esta Corte fechada julio 30 de 1938, con-firmada por el Tribunal Supremo de los Estados Unidos (309 U. S. 543), fué ordenada la cancelación de la licencia de la demandada, sus cláusulas de incorporación y como consecuencia de ello se ordenó su disolución y liquidación.
En julio 26 de 1940, Jaime Annexy fué nombrado Receiver de todas las propiedades y negocios de la demandada con plenos poderes para continuar las operaciones agrícolas y la molienda de toda la caña de la demandada en su factoría conocida por Central San Vicente, hasta la fecha en que sus propiedades fueran liquidadas mediante ulterior orden de esta Corte. La demandada apeló de esta orden, y des-pués de procedimientos de Certiorari ante el Tribunal Supremo de *937los Estados Unidos, la orden de esta Corte fué confirmada con fecha marzo 16 de 1942. El Receiver Jaime Annexy recibió posesión de todas las propiedades de la demandada por orden de esta Corte, y en junio 4 de 1942 después de radicar la fianza de Receiver y ser la misma aprobada por la Corte entró en el desempeño de sus deberes y en la actualidad está operando todas las propiedades azucareras de la demandada Rubert Hermanos Inc. y la Central azucarera conocida por Central San Vicente.
Con anterioridad a la toma de posesión del Receiver nombrado las propiedades de Rubert Hermanos Inc. estuvieron operadas por una sociedad que se formó con el propósito de reorganizar a la disuelta corporación, conocida por González Hermanos Martínez & Co. S. en C. a cuya entidad la corporación había trasmitido todos sus terrenos azucareros, su factoría y otra propiedad real y personal conjunta-mente con su activo y pasivo. Este traspaso debe considerarse nulo y sin efecto alguno según fué. determinado por esta Corte en su orden final sobre nombramiento de receiver fechada julio 26 de 1940 (57 D.P.R. 958d).
Aparece que durante las zafras de 1940-41 y 1941-42 la cuota azucarera perteneciente a las tierras cañeras de Rubert Hrmanos Inc. fué cedida y transferida por la Agricultural Adjustment Administration a solicitud de la mencionada sociedad a favor de González Her-manos Martínez & Co. S. en C. en cuyo nombre está actualmente, y que está pendiente de cobro al presente la cantidad de $165,848.78 procedente de la zafra 1941-42 que pertenece a la Sindicatura de la demandada ante esta Corte.
Se ha radicado una petición ante esta Corte por el Síndico, con la conformidad y aprobación del Attorney General de Puerto Rico como abogado del querellante; por los abogados de la demandada; por los representantes autorizados de todos los accionistas de Rubert Her-manos Inc. y por todos los socios y personas con interés en la firma González Hermanos Martínez & Co. S. en C., en la cual solicitan de esta Corte que Jaime Annexy sea designado Trastee de Rubert Her-manos Inc. con el fin de obtener los pagos condicionales o de beneficio de la Agricultural Adjustment Administration por la zafra de 1941-42 y zafras sucesivas, así como también autorizándole para que obtenga el traspaso de la cuota azucarera de todos los terrenos cañeros pertenecientes a la demandada que actualmente aparecen a nombre de la sociedad por la zafra correspondiente al año 1942-43 y zafras sucesivas; y considerando altamente beneficioso para la administración de los bienes bajo Sindicatura y bajo las órdenes de esta Corte que *938esta situación se clarifique y solucione, y habiendo concurrido en su petición y solicitud a esta Corte todas las partes interesadas, y corres-pondiendo a esta $orte verificar el nombramiento de un Trustee para que quede encargado del cobro de todas las sumas de dinero que corres-pondan a la demandada y todo otro pago futuro bajo la Ley Azu-carera de 1937 sobre todos los terrenos cañeros que fueron transfe-ridos a la sociedad y por ésta entregados al Síndico y actualmente en su poder bajo la custodia y administración de esta Corte, por la presente se ORDENA y DECRETA:
Que Jaime Annexy, mayor de edad, casado, ingeniero civil, ciu-dadano de los Estados Unidos de América y residente en San Juan, Puerto Rico, persona adecuada y debidamente capacitada y cualificada para ello, por la presente se nombra y constituye como Trustee para beneficio de la demandada Rubert Hermanos Ine. para que a su nom-bre y en su representación otorgue y ejecute todas las solicitudes de pago que sean necesarias y cualquier otro documento -en apoyo de las mismas, incluyendo nóminas de labores, en relación con la Ley Azu-carera de 1937 y enmiendas a la misma y con respecto a la zafra de 1941-42 y años subsiguientes que se relacionen con todos los terrenos agrícolas en Puerto Rico de la propiedad u operados o controlados por González Hermanos Martínez & Co. S. en C. y que anteriormente aparecían a nombre de Rubert Hermanos Inc., son de esta corpora-ción y actualmente están bajo la posesión y control de Jaime Annexy como Receiver de esta Corte. Dicho Trastee queda plenamente facul-tado para obtener de la Agricultural Adjustment Administration, bien separadamente o en unión y acuerdo con dicha González Her-manos Martínez & Co. S. en C. que la cuota azucarera y los pagos condicionales sobre la misma para la próxima zafra de 1942-43 y años sucesivos hasta ulterior orden de' esta Corte, sobre todos los terrenos, azucareros pertenecientes a la corporación demandada pero que anteriormente aparecían a nombre de la sociedad, se transfieran a Rubert Hermanos Inc. concediendo el Trastee señor Annexy plenos poderes para firmar todos los documentos, solicitudes u otros instru-mentos requeridos o necesarios para efectuar tal cambio y transfe-rencia de cuota y derecho a los pagos de beneficios o pagos condicio-nales a dicha corporación o a él como Trastee nombrado por esta orden para dichos propósitos y para cualesquiera otros que auarezcan de la presente orden.
El Trustee designado en esta orden tendrá plenos poderes y autoridad para obtener que el cheque o cheques para el pago de la suma de $165,848.75 devengada por la zafra de 1941-42 sea extendido *939a favor de dicho Trustee con el fin de distribuir su producto a/o para beneficio de Rubert Hermanos Inc. bajo ulteriores órdenes de esta Corte y de acuerdo con la obligación fideicomisaria; y en general ten-drá poderes para hacer y ejecutar todos o cualesquiera actos necesarios en relación con cada solicitud de pago tan plena y efectivamente como los tendría Rubert Hermanos Inc. de actuar personalmente; y todos los actos ejecutados por el Trustee anteriormente nombrado en rela-ción con las solicitudes de pago se ratifican y confirman por la pre-sente. El pago al Trustee designado por esta orden constituirá un relevo y descargo absoluto al Secretario de Agricultura de los Esta-dos Unidos y a los Estados Unidos de América y a cualquiera y todos los oficiales del mismo o que actúen bajo sus órdenes, de cual-quiera y todas las reclamaciones que puedan surgir en relación con los documentos otorgados o que pueda otorgar el Trustee designado.-Además, ni los Estados Unidos de América, ni el Secretario de Agri-cultura de los Estados Unidos, o cualquier, otro oficial de los Estados Unidos estará bajo ninguna obligación de velar por la distribución de cualquier pago que se verifique a dicho Trustee. Los poderes conferi-dos a favor del Trustee designado serán efectivos e irrevocables tan pronto radique eon la Agricultural Adjustment Administration, Ofi-cina de San Juan, Puerto Rico, una copia certificada de esta orden; y ninguna revocación o modificación de los poderes aquí conferidos al Trastee será efectiva hasta tanto dicha revocación o modificación se realice por orden escrita de esta Corte y copia certificada de la misma sea radicada con dicha oficina, y entonces sólo con efecto prospectivo, quedando todo acto o actuación realizada anteriormente por dicha Agricultural Adjustment Administration con plena fuerza, vigor y efecto sin que sea afectada per la orden de revocación o modificación. El Trastee señor Annexy retendrá cualquier o todos los productos de todo o cualquier pago recibido o cobrado por él bajo la autoridad de esta orden para beneficio de Rubert Hermanos Inc. sujeto a las órdenes de esta Corte.